                   Case 2:20-cv-00912-BJR Document 6 Filed 08/03/20 Page 1 of 5



 1

 2

 3

 4                                                                  Honorable Barbara J. Rothstein

 5                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 6                                                AT SEATTLE

 7 DEVELOPERS SURETY AND INDEMNITY                      No. 2:20-cv-00912-BJR
   COMPANY,
 8                                                      JOINT STATUS REPORT AND
             Plaintiff,                                 DISCOVERY PLAN
 9
         vs.
10
   ADAMS RESIDENTIAL CONTRACTING,
11 INC.,

12                         Defendant.

13

14             Plaintiff Developers Surety and Indemnity Company (“Plaintiff”), and Defendant Adams

15 Residential Contracting, Inc. (“Defendant”) file this Joint Status Report and Discovery Plan with

16 the Court. As of the date of this Status Report, all defendants have been served.

17             The parties engaged in a Fed.R.Civ.P. 26(f) conference on July 21, 2020. As a result of

18 this conference, the parties jointly report the following.

19 1.          Statement of Nature and Complexity of the Case:

20             This is a declaratory judgment action brought by Plaintiff for adjudication and

21 determination of what coverages are provided under a policy of insurance issued to Defendant.

22 The parties do not consider this a complex case.

23

                                                                         FORSBERG & UMLAUF, P.S.
      Joint Status Report and Discovery Plan – 1                                 ATTORNEYS AT LAW
      Cause No.: 2:20-cv- 00912-BJR                                        901 FIFTH AVENUE  SUITE 1400
                                                                           SEATTLE, WASHINGTON 98164
                                                                          (206) 689-8500  (206) 689-8501 FAX
     2718834 / 1310.0024
                     Case 2:20-cv-00912-BJR Document 6 Filed 08/03/20 Page 2 of 5



 1 2.          Deadline for Joinder of Additional Parties:

 2             Additional parties to this lawsuit shall be joined no later than August 28, 2020.

 3 3.          Assignment to United States Magistrate Judge:

 4            The parties do not agree to assignment to a United States Judge Magistrate.

 5 4.          Proposed Discovery Plan:

 6             The parties propose the following discovery plan:

 7             (A)         Initial disclosures are to be exchanged by August 3, 2020.

 8             (B)         The parties have conferred and agree that discovery should be limited to relevant

 9 issues as set forth in Plaintiff’s Complaint and issues raised by the Defendant’s Answer. The

10 parties agree that discovery need not be phased, limited and/or focused on particular issues.

11             (C)         The parties do not anticipate any issues or complications regarding electronically

12 stored information.

13             (D)         The parties anticipate that there may be discovery issues relating to certain

14 potentially privileged materials, including materials that may result in assertion of attorney-client

15 privileges. The parties anticipate working together to resolve these issues and involving court

16 intervention only when necessary.

17             (E)         The parties suggest no specific changes to the limitations in the Federal and Local

18 Rules of Civil Procedure. The parties will work together on this issue to present stipulated

19 requests, if necessary.

20             (F)         The parties do not currently anticipate the need for any discovery related orders.

21 The parties anticipate cooperating on discovery related issues and only involving the Court if

22 absolutely necessary.

23

                                                                                FORSBERG & UMLAUF, P.S.
      Joint Status Report and Discovery Plan – 2                                        ATTORNEYS AT LAW
      Cause No.: 2:20-cv- 00912-BJR                                               901 FIFTH AVENUE  SUITE 1400
                                                                                  SEATTLE, WASHINGTON 98164
                                                                                 (206) 689-8500  (206) 689-8501 FAX
     2718834 / 1310.0024
                     Case 2:20-cv-00912-BJR Document 6 Filed 08/03/20 Page 3 of 5



 1 5.          Local Civil Rule 26(f)(1):

 2             The parties have conferred during the early stages of litigation to discuss possible early

 3 resolution but no resolution has been reached yet.

 4             (A)         The parties each desire to engage in mediation. It is likely that some discovery will

 5 be necessary prior to mediation. Mediation in the underlying lawsuit described below has been

 6 scheduled to take place September 2, 2020.

 7             (B)         This matter arises out of an underlying case filed in the Superior Court for the State

 8 of Washington in and for King County styled City of Seattle v. Adams Residential Construction,

 9 et al., Cause No. 19-2-21001-0 SEA. There are no other related cases.

10             (C)         The parties believe that they will act in good faith to manage discovery to minimize

11 expense to the litigants. The parties agree to Bates label any and all discovery exchanged.

12             (D)         The parties anticipate discovery to include written discovery relating to damages,

13 liability theories and depositions of witnesses to the various asserted claims and defenses.

14             (E)         The parties do not anticipate the need to phase motions.

15             (F)         The parties believe that discoverable information has been preserved.

16             (G)         As noted in 4 (D) above, the parties anticipate that there may be privilege issues

17 surrounding attorney client communications. The parties will work together in attempt to resolve

18 as they arise, and if not resolved work together to present the issues to the Court.

19             (H)         The parties have discussed the Model Protocol for Discovery of ESI, and are in

20 agreement on the production of discoverable ESI.

21 6.          Discovery Completion:

22             The parties have conferred and believe that discovery can be completed by March 19, 2021.

23

                                                                                  FORSBERG & UMLAUF, P.S.
      Joint Status Report and Discovery Plan – 3                                          ATTORNEYS AT LAW
      Cause No.: 2:20-cv- 00912-BJR                                                 901 FIFTH AVENUE  SUITE 1400
                                                                                    SEATTLE, WASHINGTON 98164
                                                                                   (206) 689-8500  (206) 689-8501 FAX
     2718834 / 1310.0024
                   Case 2:20-cv-00912-BJR Document 6 Filed 08/03/20 Page 4 of 5



 1 7.          Bifurcation:

 2             The parties do not believe this case should be bifurcated.

 3 8.          Pretrial Statements and Pretrial Orders:

 4             The parties agree that this case is an appropriate one for pre-trial statements and a pretrial

 5 order.

 6 9.          Individualized Trial Program:

 7             The parties do not believe this case should be submitted to the Individualized Trial

 8 Program.

 9 10.         Suggestions for Shortening or Simplifying Case:

10             The parties have no suggestions for shortening or simplifying the case.

11 11.         Date Ready For Trial:

12             Parties agree that this case will be ready for trial on July 19, 2021.

13 12.         Jury or Non-jury:

14             No party has demanded a jury. Defendant is still considering whether to demand a jury.

15 13.         Length of Trial:

16             The parties believe that this case can be tried in 3-4 trial days.

17 14.         Trial Counsel:

18             The name, address and telephone number of trial counsel for Plaintiff is as follows:

19                         Carl E. Forsberg
                           Paul S. Smith
20                         901 Fifth Ave., Suite 1400
                           Seattle, WA 98164
21                         Phone: (206) 689-8500

22

23

                                                                               FORSBERG & UMLAUF, P.S.
      Joint Status Report and Discovery Plan – 4                                       ATTORNEYS AT LAW
      Cause No.: 2:20-cv- 00912-BJR                                              901 FIFTH AVENUE  SUITE 1400
                                                                                 SEATTLE, WASHINGTON 98164
                                                                                (206) 689-8500  (206) 689-8501 FAX
     2718834 / 1310.0024
                   Case 2:20-cv-00912-BJR Document 6 Filed 08/03/20 Page 5 of 5



 1             The name, address and telephone number of trial counsel for Defendant is as follows:

 2                         Linda L. Foreman
                           Foreman Sturm & Thede, LLP
 3                         5825 60th St. S.E.
                           Snohomish, WA 98290
 4                         Phone: (425) 377-1100

 5 15.         Trial Date Complications:

 6             The parties do not anticipate any trial date complications.

 7 16.         Service:

 8             All parties have been served.

 9 17.         Scheduling Conference:

10             No scheduling conference need occur prior to a scheduling order being entered.

11 18.         Corporate Disclosures:

12             Plaintiff filed its Corporate Disclosures on June 23, 2020, DKT #3.

13    Dated this 3rd day of August, 2020.                 Dated this 3rd day of August, 2020.

14    FORSBERG & UMLAUF, P.S.                             FOREMAN STURM & THEDE, LLP

15    s/Carl E. Forsberg                                  s/Linda L. Foreman
      Carl E. Forsberg, WSBA # 17025                      Linda L. Foreman, WSBA # 11817
16    Paul S. Smith, WSBA # 28099                         5825 60th St. S.E.
      901 Fifth Ave., Suite 1400                          Snohomish, WA 98290
17    Seattle, WA 98164                                   Phone: (425) 377-1100
      Phone: (206) 689-8500                               Email: linda@foremansturm.com
18    Email: cforsberg@foum.law                           Attorneys for Defendant Adams Residential
      Email: psmith@foum.law                              Contracting, Inc.
19    Attorneys for Plaintiff Developers Surety and
      Indemnity Company
20

21

22

23

                                                                             FORSBERG & UMLAUF, P.S.
      Joint Status Report and Discovery Plan – 5                                    ATTORNEYS AT LAW
      Cause No.: 2:20-cv- 00912-BJR                                           901 FIFTH AVENUE  SUITE 1400
                                                                              SEATTLE, WASHINGTON 98164
                                                                             (206) 689-8500  (206) 689-8501 FAX
     2718834 / 1310.0024
